DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 02/03/2022. 
Claim 1 has been amended.
Claims 2, 12 and 13 have been cancelled
Claims 1, 3-11 and 14-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection of claim 1 has been withdrawn in view of the applicant’s amendments.
The 112 rejection of claims 1, 3-12 and 14-17 has been withdrawn in view of the applicant’s amendments.

Argument – The applicant argues, in regards to the 103 rejection of claim 1, that Rogel does not disclose the amended limitation “wherein the plurality of communication links is configured such that the first physical device  and the second physical device coordinate operation by sharing software resources and communicating at least one hypervisor between the first physical device and the second physical device in order to function as a third device”.  In particular, the applicant states that Rogel’s teaching of a virtualized mobile device which includes a hypervisor and telephone functionality is migrated does not teach or suggest “…coordinate operation by sharing software resources and communicating at least one hypervisor between the first physical device and the second physical device in order to function as a third device” (see applicant’s remarks; pages 6 and 7).
Response to argument – The examiner respectfully disagrees.  The examiner notes that the claimed limitation does not specify what “software resources” are shared.  As such, the examiner interprets the “software resources” as any software, i.e. the same software, being used between the devices, such as a virtual machine.
Rogel discloses a guest application on a guest OS, referred to as a VM, that executes on top of a virtualization software layer, e.g. a hypervisor (see Rogel; paragraph 0048).  A user is able to migrate his/her telephone functionality from one physical device to another physical device to enable the user to use an appropriate telephone based on the user's location.  In particular, the migration includes transferring the serialized VM, embodying a virtual telephone to the target device (see Rogel; paragraph 0051).  Further, during the migration the VM can be cloned so that there is an instance running on the source and target devices (see Rogel; paragraph 0052).  In other words, the mobile phone and laptop computer communicate to function as an appropriate telephone, and as such data and/or resources, e.g. virtual machine, between the mobile devices would be shared.
Therefore, in regards to the claimed limitation, Rogel does in fact disclose “wherein the plurality of communication links is configured such that the first physical device  and the second physical device coordinate operation by sharing software resources and communicating at least one hypervisor between the first physical device and the second physical device in order to function as a third device” because the hypervisor is communicated and the VM, i.e. “software resources” is used between the devices in order to perform the migration and telephone functionality, i.e. “sharing” between the physical devices since they are using the same VM.

Claim Interpretation
Regarding claims 7 and 8, the claims recite alternative language and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogel et al. (U.S. 2013/0254369 A1) in view of Cook et al. (U.S. 6,754,759 B1).
Regarding claim 1, Rogel discloses a system, comprising: 

a second physical device (laptop computer) (Rogel; paragraph 0051; Rogel discloses a second physical mobile device, e.g. a laptop computer); and 
a plurality of communication links between the first physical device (mobile phone) and the second physical device (laptop computer) (see Rogel; paragraph 0051; Rogel discloses using a wireless carrier, WiFi or physical wired connection to communicate between mobile devices.  Further, a method of migration includes transferring, i.e. from the mobile phone, the serialized VM embodying a virtual telephone to a computer/another mobile device or other intermediary and then transferring the serialized VM to the target device, e.g. laptop computer.  In other words, there is a first communication link from the mobile phone to the intermediary device and a second communication link from the intermediary device to the laptop computer, and as such, a “plurality of communication links between the first physical device and the second physical device”.  The examiner notes that the applicant’s specification states the “communication link” may include any type of link capable of allowing data transfer, see applicant’s specification paragraph 0057),
wherein the first physical device (mobile phone) includes hardware of a first type and the second physical device (laptop computer) includes hardware of a second type, and wherein the plurality of communication links is configured such that the first physical device (mobile phone) and the second physical device (laptop computer) coordinate operation by sharing software resources and communicating at least one hypervisor between the first physical device and the second physical device in order to function as a third device (appropriate telephone) (see Rogel; paragraphs 0008, 0048, 0051, 0052 and 0057; Rogel discloses a hypervisor that runs on mobile software resources” is used between the devices in order to perform the migration and telephone functionality, i.e. “sharing” between the devices since they are using the same VM.  The examiner notes that a mobile phone includes different hardware than a laptop computer.  In other words, a mobile phone and a laptop computer require different types of hardware because they are different types of devices.  Nonetheless, Rogel also states that the source and destination devices have different architecture); and
a fourth physical device (computer or intermediary device), separate from the first physical device (mobile phone) and the second physical device (laptop computer), wherein the plurality of communication links are configured such that the first physical device (mobile phone), the second physical device (laptop computer), and the fourth physical device (computer or other intermediary device), in combination (working together to), coordinate operation to function as the third device (appropriate telephone) (see Rogel; paragraph 0051; Rogel discloses a user is able to move his/her telephone functionality from one physical device, e.g. mobile phone, to another physical device, e.g. laptop computer, to enable the user to use an appropriate 
While Rogel discloses a shared memory that stores control streams and data packets (see Rogel; paragraph 0014), as well as, an intermediary device, as discussed above, Rogel does not explicitly disclose the plurality of communication links includes a common memory region shared by the hardware of a first type of the first physical device and the hardware of the second type of the second physical device.
In analogous art, Cook discloses the plurality of communication links includes a common memory region shared by the hardware of a first type of the first device and the hardware of the second type of the second device (see Cook; Abstract and column 6 line 53 – column 7 line 15; Cook discloses information being transferred from LBVC 400 or “first device” to a common area and then from the common area to RMD 700 or “second device”.  In particular, information is transferred from one device on a local bus, i.e. a first communication link, to a shared memory area and then from the shared memory area to another device on a system bus, i.e. a second communication link.  Further, the examiner notes that the LBVC 400 and RMD 700 are different devices, and as such, would require different types of hardware.  And as such, the hardware of 
One of ordinary skill in the art would have been motivated to combine Rogel and Cook because they all disclose features of communicating data between multiple devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the feature of a shared memory as taught by Cook into the system of Rogel in order to provide scalability by allowing one way to implement the shared memory of Rogel (see paragraph 0014), as well as, provide a way to transfer information between a first device and second device when access may be restricted (see Cook; column 1 lines 8-12 and column 5 lines 41-48).
Regarding claim 3, Rogel and Cook disclose all the limitations of claim 1, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein coordinating operation to function as the third device (appropriate telephone) includes communicating at least one virtual machine between the first physical device (mobile phone) and the second physical device (laptop computer) (see Rogel; paragraph 0051; Rogel discloses migrating a virtual machine from one mobile device, i.e. mobile phone, to another mobile device, i.e. laptop computer).
Regarding claim 4, Rogel and Cook discloses all the limitations of claim 1, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein coordinating operation to function as the third device (appropriate telephone) includes communicating at least one operating system between the first physical device and the second physical device (see 
Regarding claim 5, Rogel and Cook discloses all the limitations of claim 1, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein coordinating operation to function as the third device (appropriate telephone) includes communicating data (SIM data) between the first physical device (mobile phone) and the second physical device (laptop computer) (see Rogel; paragraph 0051; Rogel discloses virtualizing the SIM chip of the mobile phone and transferring it to the other mobile device, i.e. laptop computer). 
Regarding claim 6, Rogel and Cook discloses all the limitations of claim 1, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein coordinating operation to function as the third device (appropriate telephone) includes communicating at least one device function (telephone functionality) between the first physical device (mobile phone) and the second physical device (laptop computer) (see Rogel; paragraph 0051; Rogel discloses migrating telephone functionality from the mobile phone to a laptop computer). 
Regarding claim 7, Rogel and Cook discloses all the limitations of claim 6, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein the at least one device function includes at least one of a phone call (see Rogel; paragraph 0051; Rogel discloses migrating telephone functionality from the mobile phone to a laptop computer), a game, a word processing function. (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “phone call” alternative).
Regarding claim 8, Rogel and Cook discloses all the limitations of claim 1, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein at least one of mobile phone”, “tablet computer”, “laptop computer", and “desktop computer” alternatives). 
Regarding claim 9, Rogel and Cook discloses all the limitations of claim 1, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein the plurality of communication links between the first physical device (mobile phone) and the second physical device (laptop computer) includes a wireless link (see Rogel; paragraph 0051; Rogel discloses the use of a wireless provider and WiFi for communication between the mobile devices).
Regarding claim 10, Rogel and Cook discloses all the limitations of claim 1, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein the plurality of communication links between the first physical device (mobile phone) and the second physical device (laptop computer) includes a wired link (see Rogel; paragraph 0051; Rogel discloses the use of a physical wire connection for communication between the devices).
Regarding claim 14, Rogel and Cook discloses all the limitations of claim 1, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein coordinating operation to function as the third device (appropriate telephone) includes sharing hardware (SIM chip) between the first physical device (mobile phone) and the second physical device (laptop computer) (see Rogel; paragraph 0051; Rogel discloses virtualizing and 
Regarding claim 15, Rogel and Cook discloses all the limitations of claim 14, as discussed above, and further the combination of Rogel and Cook clearly discloses wherein the hardware includes at least one processor (control circuitry) (see Rogel; paragraph 0051; Rogel discloses virtualizing and transferring the SIM chip along with the VM from the mobile phone to the laptop computer.  The SIM, its reader and control circuitry are hardware devices where their function is emulated through virtualization). 
Regarding claim 16, Rogel and Cook discloses all the limitations of claim 14, as discussed above, and further the combination of Rogel and Cook clearly disclose wherein the hardware includes at least one display (see Rogel; paragraph 0006; Rogel discloses that hardware that is being virtualized and shared includes various mobile device display hardware). 
Regarding claim 17, Rogel and Cook discloses all the limitations of claim 1, as discussed above, and further the combination of Rogel and Cook clearly disclose wherein the at least one hypervisor between the first physical device and the second physical device includes a virtual machine manager (virtual machine monitor) (see Rogel; paragraph 0008; Rogel discloses the hypervisor referred to as a virtual machine monitor).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rogel et al. (U.S. 2013/0254369 A1) in view of Cook et al. (U.S. 6,754,759 B1), as applied to claim 1 above, and further in view of Sanghvi et al. (U.S. 2012/0210318 A1).
Regarding claim 11, Rogel and Cook disclose all the limitations of claim 1, as discussed above, and further while Rogel discloses the use of WiFi in migrating a virtual machine (see Rogel; paragraph 0051), the combination of Rogel and Cook does not explicitly disclose wherein the plurality of communication links between the first physical device and the second physical device includes a link via cloud.
In analogous art, Sanghvi discloses wherein the plurality of communication link between the first physical device (host server) and the second physical device (host server) includes a link via cloud (i.e. network cloud) (see Sanghvi; paragraphs 0021, 0035, 0036 and 0041; Sanghvi discloses a migration of a VM between physical host servers and the use of a network cloud.  Also, the virtual switch can be external to the virtual machines).
One of ordinary skill in the art would have been motivated to combine Rogel, Cook and Sanghvi because they all disclose features of communicating data between devices/machines, as well as, Rogel and Sanghvi disclosing managing virtual machines on multiple devices, and as such are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the feature of a network cloud as taught by Sanghvi into the combined system of Rogel and Cook in order to provide the benefit of scalability by including a network cloud as one way to communicate resources, and thereby improving accessibility. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamada et al. (U.S. 2009/0328038 A1) discloses a virtual machine being migrated between a source and destination computer.
Divoux (U.S. 2011/0004878 A1) discloses communicating a hypervisor between a first and second computing device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        03/12/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442